Mr. Chief Justice Breese delivered the opini on of the Court : This is an application for a mandamus, by the South Park Commissioners, to compel the Common Council of the city of Chicago, forthwith, to proceed and determine with all reasonable diligence and good faith, what amount of city bonds ought justly and equitably be issued by the mayor and comptroller of the city for the purpose of purchasing and improving the lands selected by the relators for a public park, to equalize the amount already expended from the city treasury in or upon Lincoln Park for extension or improvement, as contemplated and required by the act of the general assembly of this State, approved March 10,1869, entitled “An Act to equalize amount of money expended for parks in North, South and West Chicago.” That act is as follows : Whereas, The city of Chicago contains three natural divisions, known as North, South and West Divisions, and the people of each of said divisions now or hereafter, may desire a park; and whereas, said city has already expended a large amount of money on Lincoln park, in the North Division of said city; and whereas, said city is about to expend more money for the extension of said Lincoln park, while a much less sum has been expended for parks in the South and West Divisions of said city; therefore, Sectioh 1. Be it enacted by the People of the State of Illinois, ref resented in the General Assembly, That the Mayor and Comptroller of the city of Chicago shall issue bonds of said city, bearing interest at a rate not exceeding seven per cent., for the purpose of purchasing and improving lands for a park for each of said divisions, when the people of said divisions of said city, or either of them, shall elect to purchase lands for park purposes, in such amount as shall appear just and equitable, of which the Common Council of said city shall determine, to equalize the amount already expended, or that may hereafter be expended from the city treasury in, or upon said Lincoln park for extension or improvement. The whole merits- of this application were considered and decided in the case of the People on the relation of McCagg and others, styling themselves Commissioners of Lincoln Park, against the Mayor, Comptroller and City Clerk of the city of Chicago, ante, p. 17, in which we held the legislature had no power to compel the city to incur a debt against its will—that although, by its charter it could establish parks, and the common council might issue bonds for that purpose, yet the legislature could not compel them so to do. It appeared in that case, that for a number of years prior to the passage of the act to fix the boundaries of Lincoln Park and provide for its improvement, approved February 8, 1869, the common council had deemed it expedient to issue a certain amount of bonds in aid of this park. This was freely and voluntarily done by the authority to whom the subject had been committed, and no limit to their power had been prescribed. The mere fact then, that the city authorities had appropriated money for this park, gives no power to the legislature to say, they shall also make appropriations to the South Park. Good reasons may have existed to induce those appropriations for that park, and like good reasons may exist why they should not for other parks. "W ith the “ reasonableness” of the “ equalization” claimed, we have nothing to do, holding as we do in the Lincoln Park case, that the legislature cannot compel the corporate authorities of a city to issue its bonds for a park against their will. These bonds to equalize appropriations, are to be forced out of the people without their consent, and the application therefor, comes directly within the principles established in that case, and the mandamus must be refused. These views are not affected by the decision of this court in the case of the South Park Commissioners against Salomon, the county clerk, wherein we held the act of the legislature, establishing a park for the towns of South Chicago, Hyde Park and Lake a valid law. That act has no relation to the city of Chicago, nor was the city in any form, a party to the proceeding. The debt had been voluntarily imposed by a majority of the legal voters of each of those towns, and they and their property were alone made liable for the debt—that the towns were a quasi municipal corporation, and the commissioners, the people having sanctioned the law, were a corporate authority for the purposes contemplated by the act of the general assembly. The motion to quash must be allowed and a peremptory mandamus refused. Ma/ndamus refused.